DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election without traverse of Group 1 (claims 1-9) in the reply filed on 01/6/2021 is acknowledged.
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/6/2021.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becherescu et al (RO111183B1, see English equivalent in IP.com Translation) (1991).
Regarding claims 1 and 7, Becherescu et al teaches a calcium sulfate urea (UCS) fertilizer granule comprising urea, calcium sulfate, and a calcium sulfate urea adduct, 
(see Becherescu et al teaching a granulated fertilizer [abstract, lines 3-4] formed from urea and calcium sulfate CaSO4·4CO(NH2)2 [pg. 2, last line and Annotation 1 below] wherein  the molar ratio of CaSO4 to urea is 1/12.4 [pg. 4, Example 3, line 2]; comparatively see instant specification at [0010, line 2] disclosing a UCS adduct to be CaSO4·4CO(NH2)2 with more than 4 moles of urea for every mole of calcium sulfate [0035]; thus Becherescu et al’s teaching of 12.4 moles of urea per calcium sulfate reads on a calcium sulfate urea adduct),
wherein the granule comprises (see Becherescu et al at [Example 3, pg. 4, line 2])
33 wt.% to 40 wt.% elemental nitrogen (34% N), 
2-5 wt% elemental calcium (4.1% Ca); and
2-5 wt% elemental sulfur (3.2% S) 
(thus, Becherescu et al teaches a composition comprising the urea, calcium sulfate, and the resulting adduct as well the elemental compositional ranges as claimed).




[AltContent: textbox (IP.com translation of RO 111183 B1 disclosing “CaSO4^CO(NH2) 2 and CaSO4^CO(NH2) 2”)]
    PNG
    media_image1.png
    327
    1710
    media_image1.png
    Greyscale
[AltContent: roundedrect]




    PNG
    media_image3.png
    473
    1395
    media_image3.png
    Greyscale
[AltContent: textbox (Original Document of RO 111183 B1 disclosing  “CaSO4^CO(NH2) 2 and CaSO4-4CO(NH2) 2”)][AltContent: roundedrect]







Annotation 1. Clarification of reference teaching CaSO4-4CO(NH2)2

Regarding claim 2, Becherescu et al teaches the UCS fertilizer granule of claim 1, wherein at least 30 wt.% of the urea in the granule is comprised in the calcium sulfate urea adduct
(Becherescu et al exemplifies 34% nitrogen  [Example 3, pg. 4, line 2] from the urea source [###] and given that nitrogen is about 46% of urea (as evidenced by Buchi [lines 1-3]), the amount of urea taught by Becherescu is converts to about 74 wt% urea which reads on the claimed limitation of at least 30 wt%.

Regarding claim 3, Becherescu et al teaches the UCS fertilizer granule of claim 1, comprising  (see Becherescu et al at [Example 3, pg. 4, line 2])
(34% N),
3 wt.% to 5 wt.% elemental calcium (4.1% Ca); and
3 wt.% to 5 wt.% elemental sulfur (3.2% S).

Regarding claim 6, Becherescu et al teaches the UCS fertilizer granule of claim 1, wherein the adduct is CaSO4·4CO(NH2)2 
(see Becherescu et al at [pg. 2, last line] and Annotation 1 above teaching a compound formed from urea and calcium sulfate CaSO4·4CO(NH2)2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Becherescu et al (RO111183B1, see English equivalent in IP.com Translation) (1991) in view of Watkins et al (US 4,283,423) (1981). 

Regarding claim 4, Becherescu et al teaches the UCS fertilizer granule of claim 1, comprising (see Becherescu et al at [Example 3, pg. 4, line 2]) 
33 wt.% to 35 wt.% elemental nitrogen (34% N), 
4 wt.% to 5 wt.% elemental calcium (4.1% Ca), and 
4 wt.% to 5 wt.% elemental sulfur 
(although Becherescu discloses 3.2% S, the sulfur concentration is mathematically close to 4% that the difference between the claimed range is virtually negligible absent any showing of unexpected results or criticality, thus a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [see MPEP 2144.05(I)]).

Regarding claim 5, Becherescu et al teaches the UCS fertilizer granule of claim 1. Becherescu et al does not teach  the composition further comprising less than 1 wt.% free moisture. However, Watkins et al disclose a similar free-flowing urea-calcium sulphate fertilizer [col. lines 64-66] that is granulated and comprises adducts with calcium sulfate hemihydrate [col. 4 lines 5-7, 13-15, 37-39] wherein the free moisture is 0.24% [col. 7, Table 1, Sample 2]. Watkins et al shows that preventing moisture pick-up positively impacts long-term storage and handling by limiting caking and stickiness [col. 4 lines 14-15, col. 6 lines 1-3], especially when the urea content is more than 30% [col. 6 lines 4-7]. 
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Becherescu et al (RO111183B1, see English equivalent in IP.com Translation) (1991) in view of Van de Walle (US 5,264,017) (1993).

Regarding claim 8, Becherescu et al teaches the UCS fertilizer granule of claim 1,  wherein the granule has a mechanical strength of 2-10 times higher than urea [pg. 3, line 5]. Becherescu et al does not specifically disclose the granule’s hardness nor the addition of 1.5-4 wt% MgO.
However, Van de Walle teaches a similar urea fertilizer comprising calcium sulfate which further comprises the addition of reactive metal oxides such as magnesium oxide (MgO) in a concentration of 0.3-4 wt% [col. 4 lines 27 and 50-52]. Adding MgO aids in the formation of binders for the dry fertilizer ingredients [col. 8 lines 60-63] which promote a free flowing granular fertilizer [col. 2 lines 42-44], as taught by Becherescu et al. Van de Walle also discloses the granule fertilizer with an average crush strength of 7-10 pounds (or equivalently 31-44 N) that is sufficient to be processed as bulk blended fertilizers [col. 7 lines 16-18], thereby reading on a hardness of 10-50 N/granule. 


Regarding claim 9, Becherescu et al teaches the UCS fertilizer granule of claim 1,  but does not explicitly specify adding ammonium sulfate. However, Van de Walle discloses adding raw material fines such as ammonium sulfate [col. 2 lines 48-52], which is a nutritionally beneficial and more economically priced for fine granulating [col. 1 lines 60-65]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ammonium sulfate like that described in Van de Walle in the composition of Becherescu et al. One of ordinary skill in the art would have been motivated to do so because ammonium sulfate is a beneficial component that is also cost-effective for granulating fertilizer (Van de Walle [col. 1 lines 60-65]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6-7 and 9 of copending Application No. 16/631,206 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the reference application discloses a UCS fertilizer granule comprising the same components (claim 1) with overlapping ranges of the elemental nitrogen, calcium and sulfur (see claim 3 teaching 20-44 wt%, 4.5-15 wt% and 4-12 wt%, respectively). 
Regarding claims 2, 5, 6 and 7  see respectively, claims 2, 6, 7 and 9 of the reference application.
Regarding claims 3 and 4, the reference application discloses overlapping ranges (see claims 1 and 3)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731